Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see After Final Amendment, filed 7-5-2022, with respect to claims 1-22 have been fully considered and are persuasive.  The rejections of the last, final office action have been withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited reference (such as: U.S. Patent No. 10,763,915 by Sun et al) do not teach or suggest: 
"... a communication device operable to communicate in accordance with a Data Over Cable System Interface Specification (DOCSIS®) standard, the communication device comprising transmitter circuitry, receiver circuitry, and memory, wherein: the transmitter circuitry is operable to transmit one or more first signals into a network to which the communication device is coupled; the receiver circuitry is operable to measure echoes of the transmitted one or more first signals; the receiver circuitry is operable to generate an installation figure of merit for an installation or registration of the system based on the measured echoes and factory-calibration echo measurements stored in the memory; and the communication device is operable to: begin DOCSIS® network self-registration of the system if the installation figure of merit meets a determined requirement; and generate a notification to troubleshoot an installation of the system if the installation figure of merit does not meet a determined requirement...", along with the other limitations in the claim.  Claims 2-11 depend on claim 1.
Independent Claim 12 is allowable over the prior art of record since the cited references (such as: U.S. Patent No. 10,763,915 by Sun et al) do not teach or suggest: 
"... in a communication device operable to communicate in accordance with a Data Over Cable System Interface Specification (DOCSIS®) standard: transmitting, by transmitter circuitry of the communication device, one or more first signals into a network to which the communication device is coupled; measuring, by receiver circuitry of the communication device, echoes of the transmitted one or more first signals; generating, by the receiver circuitry, an installation figure of merit based on the measured echoes and factory-calibration echo measurements stored in memory of the communication device; if the installation figure of merit meets a determined requirement, beginning DOCSIS® network self-registration of the communication device; and if the installation figure of merit does not meet a determined requirement, generating a notification to troubleshoot an installation of the communication device...", along with the other limitations in the claim.  Claims 13-22 depend on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)



Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653